Title: To Thomas Jefferson from Henry Martin, 15 May 1784
From: Martin, Henry
To: Jefferson, Thomas



Sir
Richmond May 15th. 1784

I do myself the honour herewith to send you a letter from Mr. Fairfax the contents of which I beg leave to offer as my apology for the liberty I take in addressing you. I am just informed by Mr. Short of your embassy to Europe and considering it more than probable that you will visit London before you return again to America I flatter myself that I shall then have the pleasure of paying my respects to you personally. I have been in this state seven months and am just about taking my Departure for London where I shall always be happy to render you any services in my power. Your servant James has attended me some time (a boy which I had being ill) and conducted himself much to my satisfaction as he has been very careful and assiduous. Immediately upon hearing your intention I put him under the direction of Mr. Short. I propose doing myself the pleasure of writing you again upon my arrival in England till when I have the honour to subscribe myself with best wishes for all health & felicity very respectfully Your most obedient & most huml. Sert.,

Henry Martin

